Title: Patrick Henry in Council to Virginia Delegates in Congress, 20 January 1778
From: Henry, Patrick
To: Virginia Delegates in Congress



Wmsburg Virga Jany 20th. 1778.
Gentlemen,

Francis Lightfoot Lee Esquirs Letter for the Committee on the Subject of provisions filled me with Concern & astonishment. I applied to the Deputy Commissary General to furnish some Active persons for throwing an instant Supply of Provisions to the Army to answer the present Exigency. I was told by him that he could get none such immediately but he would write to his Deputy to do the Business.
I thought this plan by no means satisfactory. For in the Northwestern parts of this State in that Deputy’s Quarter, I found upon Enquiry that Eight or ten thousand Hogs & several thousand fine Beeves might have been had very lately in a few Counties convenient to the Camp. In order therefore to avoid blending my Transactions with the Commissary’s & to give Despatch & Efficacy to the Measure, I employ’d Abraham Hite, Thomas Hite, & James Barbour, Esqrs. Gentlemen of Character to purchase instantly Beef, or Pork, if Beef could not be had, to the Amount of ten thousand pounds & drive it to Camp in the most Expeditious Manner, and advanced them the Cash. I have also directed Colonel Simpson to seize two thousand Bushels Salt on the Eastern Shore & send it to the Head of Elk for the grand Army & to reserve a thousand more to answer further Orders that may become necessary.
A Galley is also ordered to carry 600 Bushels along the Western Shore to Elk for the same purposes. In the Article of Flour I have not meddled, thinking from Mr. Lees Letter that it was not wanting. By these several Steps, the best which in the sudden Exigency could be taken, I hope a temporary Supply may be obtained.

But Gentlemen I cannot forbear some Reflections on this Occasion, which I beg you will please to lay before Congress as the Sentiments of the Executive Body of this State. It is with the deepest Concern that the Business of supplying provisions for the grand Army, is seen fall into a State of uncertainty & Confusion. And while that Executive hath been more than once called upon to make up for Deficiency’s in that Department, no Reform is seen to take place. Altho a great Abundance of provisions might have been procured from Virginia, yet no Animadversions that I know of, have been made upon the Conduct of those whose Business it was to forward it to the Army. In this Situation of things Intelligence is given to me that from this State it is expected most of the Supplies must be drawn. What may be inferred from this, I do not well Know. If any kind of Superintendance or Controul over the Commissariate is meant, Congress will please to recollect that the Gentlemen in that office are not amenable to me. If it is expected that friendly Assistance should be given, I am happy in saying this has been anticipated. Large Loans of Flour, Meat, & Salt have been made from Time to Time to great amount, nor will they be withheld but from the most absolute necessity. But I earnestly desire that it may be understood & remembered once for all that the Executive power here has nothing to do with the Comissarys Business. That it hold itself guiltless of all the Mischief which in future may arise from Delinquency in that Office.
It will indeed be unworthy the Character of a Zealous American to entrench himself within the Strict line of official Duty, & there quietly behold the starving & dispersion of the American Army. The Genius of this Country is not of that Cast.
I do not wish to avoid any Labour which may serve the general Interest and which cannot be executed better by others. But I have the Mortification to know, that the present Business I have directed, will be executed with great Loss to the Public. The pressing occasion puts the price of Meat &c in the power of wicked avaricious & disaffected Men. The Value of Money will be more & more lessened, the means of supporting public Credit counteracted & defeated I will not enumerate further the Evils which must follow from suffering Business of this vast import to remain in the Channel where it is now going. Let it suffice to say that this Country abounds with the provisions for which the Army is said to be almost starving particularly that part of it nearest the Camp.
The Executive has no Authority over or Commission with the Commissariate. The Temporary supply ordered to Camp concludes the Interference which is made in that Business & is kept as a distinct & separate Transaction. But if in the Course of future Events it should become at any Time necessary that the Commissariate should receive any aid within the Line of the Executive power of this State it will be afforded with the greatest pleasure—yet in such a Case it is much to be wished that as early Notice as possible may be given of such Necessity.
The pain which Government feels on this occasion, & which is generally diffused throughout this State, for the melancholy, the perilous Situation of the American Army will be relieved when a Reform takes Place in that Department from mismanagement in which have flowed Evils threatening the Existence of american Liberty.
I beg leave Gentlemen to apologize for the Freedom of this Letter. Congress will please to be assured of the most perfect Regard of every Member of the Executive of Virginia But that Body would be wanting in the Duty they owe to the great Council of America & to their Country, if they concealed any of their Sentiments on a Subject so alarming as the present. The Honour & Credit of that great Council are conceived to be deeply concerned in rectifying what is wrong in these Matters: And nothing but the highest Regard, & most anxious Care to preserve that honor from aspersion should extort the painful observation from me. I pray for the prosperity & Happiness of Congress as the Guardians of America & with the greatest Esteem
I am, Gentlemen, Your very Humble & most obedt. Servant
P. Henry
